NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LEI WANG,                                       No.    16-70073

                Petitioner,                     Agency No. A087-612-559

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 12, 2019**
                                 Pasadena, California

Before: CALLAHAN, FISHER,*** and R. NELSON, Circuit Judges.

      Petitioner Lei Wang seeks review of a decision of the Board of Immigration

Appeals (BIA) dismissing an appeal from the denial by an immigration judge (IJ)

of his applications for asylum, withholding of removal, and protection under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable D. Michael Fisher, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.
Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C.

§ 1252(a), and we deny the petition.1

      “Where the BIA issues its own decision but relies in part on the immigration

judge’s reasoning, we review both decisions.” Flores-Lopez v. Holder, 685 F.3d

857, 861 (9th Cir. 2012). An applicant bears the burden of demonstrating

eligibility for asylum (8 U.S.C. § 1158(b)(1)(B)), withholding of removal (8 C.F.R.

§ 208.16(b)), and protection under CAT (8 C.F.R. § 208.16(c)). We may not

disturb the agency’s factual findings or credibility determinations if they are

supported by substantial evidence. See Mairena v. Barr, 917 F.3d 1119, 1123 (9th

Cir. 2019) (per curiam). “Under the REAL ID Act, which applies here, ‘there is no

presumption that an applicant for relief is credible, and the IJ is authorized to base

an adverse credibility determination on “the totality of the circumstances” and “all

relevant factors.”’” Manes v. Sessions, 875 F.3d 1261, 1263 (9th Cir. 2017) (per

curiam) (quoting Ling Huang v. Holder, 744 F.3d 1149, 1152–53 (9th Cir. 2014)).

      Substantial evidence supports the agency’s adverse credibility

determination. Relying on Wang’s representations during the May 2011 hearing,

the IJ found several discrepancies in Wang’s testimony as compared with his

written applications. In upholding the IJ’s adverse credibility ruling, the BIA



      1
        The facts are familiar to the parties and are restated here only as necessary
to resolve the issues of the petition for review.

                                           2
relied on three inconsistencies/implausibilities in Wang’s account: (1) whereas

Wang’s application describes his altercation at the police station by stating only

that the police “struck [him] with their fists and feet,” he testified that the police

“beat [him] black and blue,” that the “most impressive memory” he had about the

incident was being hit by a police baton two times, and that he was handcuffed

afterward; (2) whereas his application stated that Wang had worked as a chef at a

hotel for six years and he listed the name and address of his employer as

“Changchun HanghangLele City, Dajing Bd., Changchun, China,” Wang testified

that he had worked as a chef for only two years and he identified the name of the

hotel as Gielian Hotel; and (3) Wang was unable to provide the location of the

church in Los Angeles that he claimed to have attended on a regular basis for five

years.

         Although another trier of fact could have found the inconsistencies to be

minor, the IJ articulated a reasonable basis for disbelieving Wang. Likewise, the IJ

was not required to accept the explanations that Wang offered when confronted

with the inconsistencies. See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir.

2011). The record before us does not compel a finding that Wang was credible.

Because all of Wang’s claims were based on his testimony that the agency found to

be not credible, Wang failed to show that he is eligible for any of the relief he

sought. See id. at 971.


                                            3
PETITION DENIED.




                   4